UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1386


UNDER SEAL 1,

                    Plaintiff - Appellant,

             v.

UNDER SEAL 2-39,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-02258-GJH)


Submitted: November 13, 2019                                Decided: November 25, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal 1, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         The Appellant appeals the district court’s order dismissing the civil complaint for

improper venue and declining to transfer the case because the complaint also failed to state

a claim upon which relief may be granted. We have reviewed the record and find no

reversible error. ∗ Accordingly, we deny the pending motion and affirm the district court’s

order.       See 28 U.S.C. §§ 1406(a), 1915(e)(2)(B)(ii) (2012).    We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




         ∗
         The district court granted the Appellant’s motion to seal the complaint and sealed
the entire case, including the docket sheet. Although we limit our review to issues raised
in the informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.
2014), we note that the public and press have a qualified right of access to judicial
documents and records in civil cases, including docket sheets, see Doe v. Public Citizen,
749 F.3d 246, 265-69 (4th Cir. 2014).

                                              2